Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of August 5, 2020 by SESI, L.L.C., a limited
liability company duly formed and existing under the laws of the State of
Delaware (the “Borrower”), Superior Energy Services, Inc., a corporation duly
formed and existing under the laws of the State of Delaware (the “Parent”), each
of the undersigned Guarantors (together with the Borrower and Parent, the “Loan
Parties”), each of the undersigned Lenders, each Issuing Lender and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders.

R E C I T A L S

A.    The Borrower, the Parent, the Administrative Agent, the Lenders and the
Issuing Lenders are parties to that certain Fifth Amended and Restated Credit
Agreement, dated as of October 20, 2017 (as amended by the First Amendment to
Fifth Amended and Restated Credit Agreement, dated as of September 25, 2018, the
Second Amendment to Fifth Amended and Restated Credit Agreement, dated as of
September 20, 2019, and the Third Amendment to Fifth Amended and Restated Credit
Agreement, dated as of March 2, 2020, the “Credit Agreement”), pursuant to which
the Lenders and Issuing Lenders have made certain credit available to and on
behalf of the Borrower.

B.    The Borrower has requested and the Administrative Agent, the Issuing
Lenders and Lenders constituting the Required Lenders have agreed to (i) the
creation of the Required Cash Collateral Account (as defined below), (ii)
restrict the ability of the Borrower to request Advances, (iii) restrict the
availability of certain negative covenant baskets and exceptions and (iv) make
certain other changes to the Credit Agreement.

C.     NOW, THEREFORE, to induce the Administrative Agent, the Issuing Lenders
and the Lenders party hereto to enter into this Amendment and in consideration
of the premises and the mutual covenants herein contained, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all article, exhibit,
section and schedule references in this Amendment refer to articles, exhibits,
sections and schedules of the Credit Agreement.

Section 2.    

2.1.    Advances. Following the Fourth Amendment Effective Date, the Borrower
shall not be permitted to request any Advance; provided, that this Section 2.1
shall not apply to (a) requests by the Administrative Agent to Lenders to fund a
Loan to reimburse the Administrative Agent for a Protective Advance pursuant to
Section 2.1.2(a), (b) the ability of the Administrative Agent to make Protective
Advances or (c) the requirement for L/C Participants to make participation
payments to the Issuing Lender pursuant to Section 2.2.4.

2.2.    Letters of Credit. Following the Fourth Amendment Effective date, until
satisfaction of each of the post-closing requirements in Section 5, no Letters
of Credit shall be issued, amended, renewed or extended.



--------------------------------------------------------------------------------

Section 3.    Amendments to Credit Agreement.

3.1.    The Table of Contents is hereby amended to reflect the appropriate page
number references and section titles as may be necessary to reflect the changes
to the Credit Agreement made by this Amendment.

3.2.    Amendments to Section 1.1.

(a)    The following definitions are added to Section 1.1 where alphabetically
appropriate:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Fourth Amendment Credit Support Cash Collateral Accounts” means one or more
cash collateral accounts held with an issuer of any Fourth Amendment Credit
Support Obligation containing cash or cash equivalents in an aggregate amount
not to exceed the lesser of (a) $100,000,000 and (b) 105% of the face amount of
such Fourth Amendment Credit Support Obligations, to be held by such issuer as
cash collateral for the Borrower’s obligations with respect to such Fourth
Amendment Credit Support Obligations.

“Fourth Amendment Credit Support Obligation” means (a) any standby or commercial
letter of credit, other than Letters of Credit, for the account of a Loan Party
issued by a commercial bank in the ordinary course of business pursuant to an
agreement with such issuing commercial bank and (b) any surety, stay, judgment,
appeal or performance bonds or similar obligations.

“Fourth Amendment Effective Date” means August 5, 2020.

“Fourth Amendment On-Going Requirement Period” means the period from and
including July 30, 2020 through and including the day that is five (5) Business
Days after the Fourth Amendment Effective Date.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Required Cash Collateral Account” means an account in the name of the Borrower
held with the Administrative Agent that is subject to exclusive dominion and
control, including the exclusive right of withdrawal, of the Administrative
Agent and held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations including the reimbursement of Letters of
Credit in accordance with Section 2.23.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

2



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(b)    The definition of “Acquisition Conditions” is hereby amended by adding
the following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Acquisition Conditions cannot be met or satisfied.

(c)    The definition of “Bail-in Action” is hereby amended and restated as
follows:

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(d)    The definition of “Bail-In Legislation” is hereby amended and restated as
follows:

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

(e)    The definition of “Monthly Reporting Period” is hereby amended and
restated as follows:

“Monthly Reporting Period” means any period during which one or more of the Loan
Parties is required to deliver certain certificates, documents and other
information on a monthly basis in accordance with the terms of this Agreement. A
Monthly Reporting Period shall be triggered upon the making of any Loan under
this Agreement. Once triggered, a Monthly Reporting Period shall remain in
effect at all times thereafter until the principal of and any accrued interest
on all Loans under this Agreement equal zero. Notwithstanding the foregoing,
immediately following the Fourth Amendment Effective Date, a Monthly Reporting
Period shall be deemed triggered and will continue until waived by the Required
Lenders; provided that a Monthly Reporting Period shall not be in effect at any
time a Weekly Reporting Period is in effect.

(f)    The definition of “Restricted Payment Conditions” is hereby amended by
adding the following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Restricted Payment Conditions cannot be met or satisfied.

(g)    The definition of “Uncontrolled Account” is hereby amended and restated
as follows:

“Uncontrolled Account” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes required to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of the Borrower or any Subsidiary,
(ii) amounts required to be paid over to an employee

 

3



--------------------------------------------------------------------------------

benefit plan (as defined in Section 3(3) of ERISA) on behalf of or for the
benefit of employees of the Borrower or any Subsidiary and (iii) amounts set
aside for payroll and the payment of accrued employee benefits, medical, dental
and employee benefits claims to employees of the Borrower or any Subsidiary, in
each case, then due and owing (or to be due and owing within ninety (90) days),
(b) Deposit Accounts which are used as escrow accounts or as a fiduciary or
trust accounts, in each case, for the benefit of unaffiliated third parties,
(c) other Deposit Accounts, Securities Accounts and Commodities Accounts of the
Borrower and its Domestic Subsidiaries that are not Controlled Accounts which,
in the aggregate, do not have an average monthly balance exceeding $15,000,000
and (d) Fourth Amendment Credit Support Cash Collateral Accounts.

(h)    The definition of “Weekly Reporting Period” is hereby amended and
restated as follows:

“Weekly Reporting Period” means any period during which one or more of the Loan
Parties is required to deliver certain certificates, documents and other
information on a weekly basis in accordance with the terms of this Agreement. A
Weekly Reporting Period shall be triggered upon (a) the occurrence an Event of
Default or (b) (i) Availability on any date (other than during the Fourth
Amendment On-Going Requirement Period) being less than the greater of (A)
$37,500,000 and (B) 15% of the lesser of the Aggregate Commitment and the
Borrowing Base or (ii) during the Fourth Amendment On-Going Requirement Period,
Availability being less than $10,000,000. Once triggered, a Weekly Reporting
Period shall remain in effect at all times thereafter until (x) with respect to
any period triggered under the foregoing clause (a), such Event of Default has
been cured or waived in accordance with the Loan Documents or (y) with respect
to any period triggered under the foregoing clause (b), Availability remains in
excess of the applicable threshold set forth therein for 30 consecutive days.

(i)    The definition of “Write-Down and Conversion Powers” is hereby amended
and restated as follows:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

3.3.    Amendments to Section 2.

(a)    Section 2.2.9 is hereby amended and restated to read as follows:

2.2.9    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Exposure representing greater than 50% of
the aggregate L/C Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders

 

4



--------------------------------------------------------------------------------

(the “L/C Collateral Account”), an amount in cash equal to (a) 105% of the
amount of the L/C Exposure as of such date plus accrued and unpaid interest
thereon minus (b) the amount on deposit in the Required Cash Collateral Account;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.7 or
Section 7.8. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the L/C Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the L/C Collateral
Account and all money or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the L/C Collateral Account. Moneys in the L/C Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Lender for
L/C Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with L/C Exposure
representing greater than 50% of the aggregate L/C Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.

(b)    Section 2.18(e) is hereby amended by amending and restating the
penultimate sentence of such Section as follows:

As used herein, a “Cash Dominion Trigger Period” shall mean a period which
commences immediately upon (a) the occurrence of any Event of Default or (b) on
any date (i) (other than during the Fourth Amendment On-Going Requirement
Period) when Availability is less than the greater of (A) $37,500,000 and (B)
15% of the lesser of (I) the Aggregate Commitment and (II) the Borrowing Base or
(ii) during the Fourth Amendment On-Going Requirement Period, Availability being
less than $10,000,000.

(c)    Section 2 is hereby amended by adding the following next Section 2.23:

2.23    Required Cash Collateral Account. The Borrower hereby grants the
Administrative Agent a security interest in the Required Cash Collateral Account
and all money or other assets on deposit therein or credited thereto. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Required Cash
Collateral Account. Moneys in the Required Cash Collateral Account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for L/C
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with L/C Exposure
representing greater than 50% of the aggregate L/C Exposure), be applied to
satisfy other Secured Obligations.

 

5



--------------------------------------------------------------------------------

3.4.    Amendment to Section 5.1. Section 5.1 is amended by adding the following
at the end thereof:

As of the date, if any, that the Beneficial Ownership Certification was most
recently provided to Lenders, the information included in such Beneficial
Ownership Certification was true and correct in all respects.

3.5.    Amendment to Section 6.10. Section 6.10 is amended by adding the
following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Parent will not (i) permit any Subsidiary to make any Restricted Payment
pursuant to Section 6.10(a) or (ii) declare or make, or agree to pay or make any
Restricted Payment pursuant to Section 6.10(b) (except Restricted Payments
pursuant to Section 6.10(b)(iii)(A)).

3.6.    Amendment to Section 6.11(a). Section 6.11(a) is hereby amended by:

(a)    adding the following new Section 6.11(a)(viii):

(viii)    Funded Indebtedness arising from the Fourth Amendment Credit Support
Obligations secured solely by Liens permitted under Section 6.14(a)(xii).

(b)    adding the following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Borrower shall not, nor permit any of its Subsidiaries, to incur Funded
Indebtedness pursuant to Section 6.11(a)(v) (except Rate Management
Transactions) or Section 6.11(a)(vi).

3.7.    Amendment to Section 6.13(a). Section 6.13(a) is hereby amended by
adding the following new Section 6.13(a)(viii):

(viii)    Dispositions of cash and cash equivalents to Fourth Amendment Credit
Support Cash Collateral Accounts.

3.8.    Amendment to Section 6.14(a). Section 6.14(a) is hereby amended by
adding the following new Section 6.14(a)(xii):

(xii)    Liens on the Fourth Amendment Credit Support Cash Collateral Accounts
and any cash contained therein (up to the amount permitted by the definition of
Fourth Amendment Credit Support Cash Collateral Accounts) to secure obligations
with respect to the Fourth Amendment Credit Support Obligations.

3.9.    Amendment to Section 6.17. Section 6.17 is hereby amended and restated
to read as follows:

6.17    Financial Covenant. If (a) an Event of Default has occurred and is
continuing or (b) (i) Availability on any date (other than during the Fourth
Amendment On-Going Requirement Period) is less than the greater of (A)
$37,500,000 and (B) 15% of the lesser of the Aggregate Commitment and the
Borrowing Base or (ii) during the Fourth Amendment On-Going Requirement Period,
Availability being less than $10,000,000, then the Parent shall not permit the
Fixed Charge Coverage Ratio, as of the end the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1, to be
less than 1.0 to 1.0.

 

6



--------------------------------------------------------------------------------

Once triggered, the foregoing covenant shall remain in effect at all times
thereafter until (x) with respect to any period triggered under the foregoing
clause (a), such Event of Default has been cured or waived in accordance with
the Loan Documents or (y) with respect to any period triggered under the
foregoing clause (b), Availability remains in excess of the applicable threshold
set forth therein for 30 consecutive days.

3.10.    Amendment to Section 6.18. Section 6.18 is hereby amended by adding
following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Parent will not, and will not permit the Borrower or any of its Subsidiaries
to, make any Investments pursuant to clauses (e), (o) and (p) of the definition
of “Permitted Investments”.

3.11.    Amendment to Section 6.19. Section 6.19 is hereby amended by adding
following at the end thereof:

Notwithstanding the foregoing, following the Fourth Amendment Effective Date,
the Parent and the Borrower will not, and will not permit any of its
Subsidiaries to, make or offer to make any Junior Debt Repayment pursuant to
Section 6.19(a).

3.12.    Amendment to Section 7.3. Section 7.3 is hereby amended by adding the
phrase “2.23,” just prior to the phrase “6.3(a),”.

3.13.    Amendment to Section 9.6(a). Section 9.6(a) is hereby amended by
amending and restating the first sentence of such Section as follows:

The Loan Parties shall, jointly and severally, reimburse the Administrative
Agent and the Arrangers for any reasonable costs and out of pocket expenses
(including (i) reasonable and documented, out-of-pocket costs, expenses and fees
of one financial advisor and (ii) attorneys’ fees and charges of one primary
counsel for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated).

3.14.    Amendment to Section 9.12. Section 9.12 is amended by adding the
following at the end thereof:

Promptly following any request therefor, the Borrower shall provide information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

 

7



--------------------------------------------------------------------------------

3.15.    Amendment to Section 16.1. Section 16.1 is hereby amended and restated
to read as follows:

16.1    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by the applicable Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any party
hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 4.    Conditions Precedent. This Amendment shall be deemed effective
upon the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.11 of the Credit Agreement) (such date, the “Fourth
Amendment Effective Date”):

4.1.    Execution and Delivery. The Administrative Agent shall have received
from the Loan Parties, each Issuing Lender and the Lenders constituting the
Required Lenders, counterparts (in such number as may be requested by the
Administrative Agent) of this Amendment signed on behalf of such Person.

4.2.    Payment of Expenses. The Administrative Agent and the Lenders shall have
received all amounts due and payable on or prior to the Fourth Amendment
Effective Date, including, to the extent invoiced at least one (1) Business Day
prior to the Fourth Amendment Effective Date, reimbursement or payment of all
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

4.3.    No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing as of the date hereof, after giving effect to
the terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 9.11 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

8



--------------------------------------------------------------------------------

Section 5.    Post-Closing Requirements.

5.1.    Required Cash Collateral Account. Within five (5) Business Days after
the Fourth Amendment Effective Date, the Borrower shall have (i) opened an
account in the name of the Borrower held with the Administrative Agent (the
“Required Cash Collateral Account”), (ii) executed such documents and
agreements, including the Administrative Agent’s standard form of assignment of
deposit accounts, as the Administrative Agent shall have requested in connection
therewith to establish the Required Cash Collateral Account and granted the
Administrative Agent a perfected security interest in such account and the funds
therein and (iii) deposited not less than $25,000,000 into the Required Cash
Collateral Account to be held as cash collateral for the Secured Obligations.

5.2.    Availability. Within five (5) Business Days after the Fourth Amendment
Effective Date, the Borrower shall have Availability greater than $37,500,000.

Section 6.    Miscellaneous.

6.1.    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.

6.2.    Ratification and Affirmation; Representations and Warranties. Each Loan
Party hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein; and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are stated to relate solely to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all material respects on and as of such earlier date (provided
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the Credit
Agreement) and (ii) no Default or Event of Default has occurred and is
continuing.

6.3.    No Waiver; Loan Document. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents. On and after the Fourth Amendment Effective Date, this
Amendment shall for all purposes constitute a Loan Document.

6.4.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment that is an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record (an “Electronic
Signature”) transmitted by telecopy, emailed pdf or any other electronic means
that reproduces an image of an actual executed signature page shall be effective
as delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that, without limiting the foregoing, upon
the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart (in such number as may
be reasonably requested by the Administrative Agent).

 

9



--------------------------------------------------------------------------------

6.5.    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. AS OF THE DATE OF
THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

6.6.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.7.    Event of Default. The Loan Parties acknowledge and agree that the breach
of Sections 2 and 5 of this Amendment shall constitute an immediate Event of
Default under Section 7.3 of the Credit Agreement.

6.8.    Release. The Borrower and each Guarantor, in consideration of the
Administrative Agent’s and the undersigned Lenders’ execution and delivery of
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and forever discharges (and further agrees not to allege, claim
or pursue) any and all claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract, in tort, in law or in equity,
whether known or unknown, direct or derivative, which the Borrower, any
Guarantor or any predecessor, successor or assign might otherwise have or may
have (each, a “Claim”) against the Administrative Agent, the Lenders, their
present or former subsidiaries and affiliates or any of the foregoing’s
officers, directors, employees, attorneys or other representatives or agents (in
each case in their respective capacities as such) on account of any conduct,
condition, act, omission, event, contract, liability, obligation, demand,
covenant, promise, indebtedness, claim, right, cause of action, suit, damage,
defense, circumstance or matter of any kind whatsoever which existed, arose or
occurred at any time prior to the date hereof relating to the Loan Documents,
this Amendment and/or the transactions contemplated thereby or hereby. The
foregoing release shall survive the termination of this Amendment and the Loan
Documents.

6.9.    Financial Advisor. The Borrower hereby agrees to cooperate in good faith
with and promptly respond to any reasonable and written diligence requests made
by the financial advisor referred to in Section 9.6(a) of the Credit Agreement
as amended by this Amendment.

[SIGNATURES BEGIN NEXT PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:   SESI, L.L.C.   By:  

/s/ Westervelt Ballard

  Name:   Westervelt Ballard   Title:   Executive Vice President, Chief
Financial Officer and Treasurer PARENT:   SUPERIOR ENERGY SERVICES, INC.   By:  

/s/ Westervelt Ballard

  Name:   Westervelt Ballard   Title:   Executive Vice President, Chief
Financial Officer and Treasurer SUBSIDIARY GUARANTORS:   1105 PETERS ROAD,
L.L.C.  

CONNECTION TECHNOLOGY, L.L.C.

CSI TECHNOLOGIES, LLC

H.B. RENTALS, L.C.

  INTERNATIONAL SNUBBING SERVICES, L.L.C.   STABIL DRILL SPECIALTIES, L.L.C.  
SUPERIOR INSPECTION SERVICES, L.L.C.   WORKSTRINGS INTERNATIONAL, L.L.C.   By:  

/s/ Westervelt Ballard

  Name:   Westervelt Ballard   Title:   Vice President and Treasurer   COMPLETE
ENERGY SERVICES, INC.  

PUMPCO ENERGY SERVICES, INC.

SPN WELL SERVICES, INC.

SUPERIOR ENERGY SERVICES-NORTH

          AMERICA SERVICES, INC.

WARRIOR ENERGY SERVICES CORPORATION

WILD WELL CONTROL, INC.

  By:  

/s/ Westervelt Ballard

  Name:   Westervelt Ballard   Title:   Treasurer

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUPERIOR ENERGY SERVICES, L.L.C. By:  

/s/ Westervelt Ballard

Name:   Westervelt Ballard Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, LENDER AND ISSUING LENDER:   JPMORGAN CHASE BANK, N.A.  
By:  

/s/ Darren Vanek

  Name:   Darren Vanek   Title:   Authorized Officer

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER AND ISSUING LENDER:   WELLS FARGO BANK, N.A.   By:  

/s/ Becky Rountree

  Name:   Becky Rountree   Title:   Vice President

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER AND ISSUING LENDER:   BANK OF AMERICA, N.A.   By:  

/s/ Alexandra Mills

  Name:   Alexandra Mills   Title:   Vice President

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER AND ISSUING LENDER:   CITIBANK, N.A.   By:  

/s/ Brendan Mackay

  Name:   Brendan Mackay   Title:   Vice President

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   CAPITAL ONE, NATIONAL ASSOCIATION   By:  

/s/ Joe A. Sacchetti

  Name:   Joe A. Sacchetti   Title:   Duly Authorized Signatory

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:   ROYAL BANK OF CANADA   By:  

/s/ Grace Garcia

  Name:   Grace Garcia   Title:   Authorized Signatory

 

Signature Page to Fourth Amendment to

Fifth Amended and Restated Credit Agreement